Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner acknowledges receipt of 9/4/20 amendment to the claims which was entered into the file.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. By amendment of claim 8 and basis for claim 13 directed to originally filed claim 7 of US 13/645918 and additional paragraphs of [0044] and [0058].   Therefore all the claims are provided the priority date of US 13/645918. 
Terminal Disclaimer
The terminal disclaimer filed on 9/4/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,105,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to the previously applied 35 USC 112 rejections, the Applicant’s amendments and arguments are convincing to overcome these rejections therefore they have been withdrawn.  When considered in light of the cited case law and the specification as directed to [0044, 0054, 0055, and 0058, the examiner agrees with the applicant’s position that APOSITA “ would understand that the term ‘generally’ allows for some variation in view of possible inherent variations in machinery timing to perform the defined process.  However, the skilled person would understand the requisite degree of variation in the difference between the amounts provided on the sides of the permeate sheet so as to 
As Applicant has perfected their priority to US 13/654918, Tomescu no longer qualifies as prior art, therefore the art rejections over Tomescu are withdrawn. 
The acceptance of Applicant’s Terminal disclaimer over US 10,105,651 has overcome the previously applied Double patenting rejections over US 10,105,651 (alone and further in view of US 4,327,130).
The following is an examiner’s statement of reasons for allowance: The closest prior art cited in parent US 13/654918 (now US 10,105,651) was DOYEN et al. (WO 2009/135529) and SMITHIES et al. (US 2010/0218471). DOYEN et al. teaches of a method for forming a filter (Page 1 Lines 4-9), wherein said filter is comprised of a permeate sheet, said permeate sheet itself being formed from two opposing doped sheets of fabric (Figs. 1, 9 Refs. 11, 101, 12, 101') (Figs. 1, 9, Page 7 Lines 20-37, Page 8 Lines 1-13, Page 10 Lines 8-19, 24-28, Page 12 Lines 38-41, Page 14 Lines 1-8). These two opposing doped sheet of fabric is further taught to be formed via the simultaneous application of a dopant, namely by a coating knife, onto a main side of each of two corresponding initial sheets of fabric (Fig. 9, Page 8 Lines 32-42, Page 9 Lines 1-8, Page 14 Lines 1-8). However, DOYEN et al. does not teach that said initial sheets of fabric may be embossed or corrugated in nature. 
SMITHIES et al. teaches of a method for forming a filter, wherein said filter may be comprised of a permeate sheet, said permeate sheet itself being formed from two opposing sheets of embossed fabric (Figs. 7, 12, Paragraphs 1, 2, 20, 26, 37, 38, 46, 49, 51). However, SMITHIES et al. does not teach that the permeate sheet thereof may be doped, namely in the instantly claimed manner. 

After further search and consideration, the examiner further notes (A) JPH 04-18923,  (B) JPH07256174 (both provided by Applicant in 9/4/20 IDS), as well as (C) US 2,789,530, (D) US 4327130, and (E) US 6,376,012.  (A) teaches drawing of a corrugated article past an edge of a knife having a pattern corresponding to the pattern on the corrugate article to control the coating of a single side of the article (See, for example, Abstract Fig 4); but it does not teach a permeate sheet or application of dope simultaneously to both surfaces, or passing the sheet through the coating knife.  (B) teaches drawing a corrugated article past and through a series of rollers having a pattern corresponding to the article to coat a singular side of the article (see, for example, Abstract, Fig 1 and Fig3); but it does not teach a permeate sheet or application of dope simultaneously to both surfaces, or passing the sheet through a coating knife. (C) teaches using roller applicators having a pattern corresponding to the pattern on the corrugate article to control the coating of both sides of the article (See, for example, Abstract Fig 1-6), but it does not teach a permeate sheet or providing generally equal amounts of dope to both sides, or passing the sheet through a coating knife.  (D) teaches a method of coating both sides of moving web for controlling the coatings width thickness and uniformity along the length of the web via drawing the substrate through a gap formed by two independently controlled pressurized smoothing films (See, for example abstract, Fig 4); but it does not teach a permeate sheet having protrusion or a 
These reference(s) indicated above, do not reasonably or fairly teach the instantly claimed process for coating a permeate sheet, namely being a permeate sheet of the instantly claimed manner. More specifically, the prior art does not reasonably or fairly teach, in proper context of the instant claim language as a whole, of “coating a permeate sheet having protrusions formed on the permeate sheet, the process comprising the steps of…locating the permeate sheet relative to a coating knife, the coating knife having a pattern corresponding to the permeate sheet…providing generally equal amounts of a dope simultaneously to both sides of the permeate sheet; and...drawing the permeate sheet through the coating knife".   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712